Case 3:15-md-02670-JLS-MDD Document 1837 Filed 02/14/19 PageID.124888 Page 1 of 4


      1 LATHAM & WATKINS LLP
         Alfred C. Pfeiffer (CA 120965)
      2 Christopher S. Yates (CA 161273)
         Belinda S Lee (CA 199635)
      3 Niall E. Lynch (CA 157959)
         Ashley M. Bauer (CA 231626)
      4 505 Montgomery Street, Suite 2000
        San Francisco, California 94111-6538
      5 Telephone: +1.415.391.0600
        Facsimile: +1.415.395.8095
      6 Al.Pfeiffer@lw.com
        Chris.Yates@lw.com
      7 Belinda.Lee@lw.com
        Niall.Lynch@lw.com
      8 Ashley.Bauer@lw.com
      9 Counsel for Defendant StarKist Co.
     10
     11                        UNITED STATES DISTRICT COURT
     12                      SOUTHERN DISTRICT OF CALIFORNIA
     13
                                                 Case No. 3:15-MD-2670 JLS
     14 IN RE: PACKAGED SEAFOOD                  (MDD)
        PRODUCTS ANTITRUST LITIGATION
     15
                                                 NOTICE OF VOLUNTARY
     16 THIS DOCUMENT RELATES TO:                DISMISSAL
     17 Bryan Anthony Reo,
                                                 Judge: Hon. Janis L. Sammartino
     18               Plaintiff,
     19   v.
     20 StarKist Co.,
     21               Defendant.
     22        No. 18-CV-2412 JLS (MDD)
     23
     24
     25
     26
     27
     28
                                                         NOTICE OF VOLUNTARY DISMISSAL
                                                           CASE NO. 3:15-MD-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1837 Filed 02/14/19 PageID.124889 Page 2 of 4


      1               NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of
      2 Civil Procedure 41(a)(1)(A)(ii), Plaintiff Bryan Anthony Reo, and StarKist Co., by
      3 and through their counsel of record, hereby stipulate that all claims of Bryan
      4 Anthony Reo against StarKist Co. shall be dismissed with prejudice. The parties
      5 shall bear their respective fees and costs.
      6
          Date: February 14, 2019         By: s/ Christopher S. Yates
      7                                   LATHAM &WATKINS LLP
      8                                   Alfred C. Pfeiffer (CA 120965)
                                          Christopher S. Yates (CA 161273)
      9                                   Belinda S Lee (CA 199635)
                                          Niall E. Lynch (CA 157959)
     10                                   Ashley M. Bauer (CA 231626)
                                          505 Montgomery Street, Suite 2000
     11                                   San Francisco, CA 94111-6538
                                          Telephone: (415) 391-0600
     12                                   Facsimile: (415) 395-8095
                                          Al.Pfeiffer@lw.com
     13                                   Chris.Yates@lw.com
                                          Belinda.Lee@lw.com
     14                                   Niall.Lynch@lw.com
                                          Ashley.Bauer@lw.com
     15                                   Counsel for Defendant StarKist Co.
     16
     17                                   By: s/ Bryan Anthony Reo
                                          Reo Law, LLC
     18                                   Bryan Anthony Reo (0097470)
                                          P.O. Box. 5100
     19                                   Mentor, Ohio 44060
                                          Telephone: (440) 313-5893
     20                                   Reo@ReoLaw.org

     21                                   Counsel for Plaintiff
     22
     23
     24
     25
     26
     27
     28
                                                                  NOTICE OF VOLUNTARY DISMISSAL
                                                      1             CASE NO. 3:15-MD-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1837 Filed 02/14/19 PageID.124890 Page 3 of 4


      1                          SIGNATURE ATTESTATION
      2        Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I
      3 hereby certify that authorization for filing this document has been obtained from
      4 each of the other signatories shown above, and that all signatories have authorized
      5 placement of their electronic signature on this document.
      6 Date: February 14, 2019            By: s/ Christopher S. Yates
      7                                    LATHAM &WATKINS LLP
      8                                    Alfred C. Pfeiffer (Cal. Bar No. 120965)
                                           Christopher S. Yates (Cal. Bar No. 161273)
      9                                    Belinda S Lee (Cal. Bar No. 199635)
                                           Niall E. Lynch (Cal Bar No. 157959)
     10                                    Ashley M. Bauer (Cal. Bar No. 231626)
                                           505 Montgomery Street, Suite 2000
     11                                    San Francisco, CA 94111-6538
                                           Tel: (415) 391-0600
     12                                    Fax: (415) 395-8095
                                           Al.Pfeiffer@lw.com
     13                                    Chris.Yates@lw.com
                                           Belinda.Lee@lw.com
     14                                    Niall.Lynch@lw.com
                                           Ashley.Bauer@lw.com
     15                                    Counsel for Defendant StarKist Co.
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                              NOTICE OF VOLUNTARY DISMISSAL
                                                  2             CASE NO. 3:15-MD-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1837 Filed 02/14/19 PageID.124891 Page 4 of 4


      1                            CERTIFICATE OF SERVICE
      2         I certify that on February 14, 2019, I filed the foregoing document with the
      3 Clerk of Court for the United States District Court, Southern District of California
      4 by using the Court’s CM/ECF system, which will serve electronic notification of
      5 this filing to all counsel of record.
      6                                                 s/ Christopher S. Yates
      7                                                 Christopher S. Yates
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                 NOTICE OF VOLUNTARY DISMISSAL
                                                    3              CASE NO. 3:15-MD-02670-JLS-MDD
